Citation Nr: 1718588	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-06 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Eric Gang, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from July 1980 to November 1980, January 1991 to July 1991, May 2000 to January 2001, and January 2003 to June 2004, including service in Operation Desert Shield and Operation Enduring Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Board previously remanded this matter for additional development in September 2012.  


FINDING OF FACT

The Veteran is currently diagnosed with PTSD based on an in-service stressor related to fear of hostile military or terrorist activity.


CONCLUSION OF LAW

The criteria to establish service connection for PTSD are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303 (b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and the in-service stressor; and, credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304 (f).  Section 4.125(a) requires the diagnosis to conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  See 38 C.F.R. § 3.304 (f)(3). "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran claims entitlement to service connection for PTSD related to stressor incidents during his service as a military policeman in Iraq.  

The Veteran served in Iraq from 2003 to 2004.  In a September 2007 statement, the Veteran described a stressor that occurred in Iraq.  The Veteran stated that he was in his barracks when there was an attack on the headquarters in Kufa in June 2004.  He indicated that he and other members of his battalion were in a Humvee headed toward the headquarters and heard soldiers over the radio saying they were under attack.  He noted that they were unable to find the soldiers.  When they returned to camp, they found out that one of the soldiers had been killed in the attack.

The Board notes that while his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressors as the evidence does not reflect his participation in combat (see VAOPGCPREC 12-99 (October 18, 1999), the regulatory changes, which became effective on July 13, 2010, state that a veteran's lay testimony alone is sufficient to establish the occurrence of a claimed in-service stressor if that stressor is related to the veteran's fear of hostile military or terrorist activity.

Service treatment records reflect that the Veteran reported nervous trouble on examination in June 1991.  In October 1991, he reported a history of nervous trouble and current complaints of  nervousness and anxiety.

VA treatment records dated in June 2005 reflect a diagnosis of depression not otherwise specified.

A July 2005 VA examination reflects that the Veteran reported that he was angry and upset most of the day.  He did not report stressors related to service.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.

An August 2006 psychiatric treatment note reflects that the Veteran reported  combat stressors in the Persian Gulf and Iraq.  The Veteran reported disturbed sleep patterns due to combat experiences.  A VA psychiatrist opined that the combat experiences and symptomatology described  had a considerable posttraumatic stress disorder component.  The psychiatrist diagnosed depressive disorder rule/out posttraumatic stress disorder.

An October 2008 VA outpatient record shows a diagnosis of chronic PTSD.  

A July 2010 VA treatment record indicates that a VA psychiatrist diagnosed PTSD, delayed type.  The record indicates that the diagnosis was based on the Veteran's participation in actions in the Persian Gulf in 1991 and 2003 and in Kosovo in 2000.

Upon VA examination in September 2016, a VA psychiatrist diagnosed the Veteran with unspecified depressive disorder.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD. The examiner explained that the Veteran did not meet the criteria of persistent re-experiencing of a traumatic event, avoiding reminders of trauma, and increased anxiety and emotional arousal.   

On review, the Board finds that the evidence supports a finding that the Veteran is currently diagnosed with PTSD related to service stressors.  Although the 2016 VA examination found that PTSD is not currently present, several other VA psychiatrists have diagnosed PTSD based on the Veteran's service stressors, which relate to a fear of hostile military or terrorist activity.  The September 2016 examiner did not address the prior diagnoses of PTSD.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.   

 
ORDER

Service connection for PTSD is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


